Marshall, Ch. J.
The case of the sheriff’s bond is very different. The commission of sheriffs . xr. „ ■ , . ,. • ,m Virginia, is annual; oí course, his sureties are bound for one year only.- It is true, the directors of this company are elected annually; hut the company has not said that the agent shall be for one year only: his appointment is during - pleasure. The sureties do not become sureties in consequence of their confidence in the directors, but of their confidence in the agent whose sureties they are. The court is unanimously of the opinion that the judgment of the circuit court ought to be affirmed.
Judgment affirmed.